Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 05/06/2022 are acknowledged. Newly added Claims 22-23, canceled Claims 7, 21 and amended Claims 1, 20 are acknowledged by the examiner. Accordingly, claims 1-5, 8-20 and 22-23 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-5, 8-20 and 22-23 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 05/06/2022, the cited prior art fails to disclose or suggest at least, “……a method for operating a messaging system adapted to send and receive modifiable videos including a self-image of a user, the method comprising: receiving, by a computing device, a first request from the user to setup the self-image; providing, on a live image of a camera view, a face outline at a predetermined position in the camera view, the face outline being an approximate size of a face of the user when the user is using the computing device to take the self-image; receiving, by the computing device, a second request from the user to take the self- image of the user; displaying, by the computing device, the self-image with the face outline to the user; and querying, by the computing device, the user whether the face of the user is centered in the face outline, wherein, if the face is not in the face outline, the computing device suggests to the user to retake the self-image.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claim 20 includes elements similar to those of amended claim 1 and for those same reasons Independent Claim 20 is allowed also.

The dependent claims 2-5, 8-14, 15-19 and 22-23 all depend on allowed base claims therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/LIN YE/Supervisory Patent Examiner, Art Unit 2697